DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7-11, 13, 14-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. US 9,837,214 in view of Takamine US 10,141,913 and Hikita US 6,766,149.
1.	Link discloses a multiplexer (Fig. 23) with acoustic wave filters (Tx, Rx) for filtering radio frequency signals, the multiplexer comprising: a first acoustic wave filter (Tx) having a first pass band, the first acoustic wave filter including bulk acoustic wave resonators (Col. 11 lines 4-5); and a second acoustic wave filter (Rx) coupled to the first acoustic wave filter at a common node (ANT), the second acoustic wave filter having a second pass band, and the second acoustic wave filter including piezoelectric substrate surface acoustic wave (SAW) resonators (Col. 11 lines 5-6).
	Link does not explicitly disclose the second pass band with a frequency range above the first pass band, the second pass band associated with a different frequency band than the first pass band, and multilayer piezoelectric substrate surface acoustic wave resonators; and the bulk acoustic wave resonators have a substantially constant gamma in the second pass band.
	Takamine discloses a multiplexer (Figs. 1, 5A, 5B, 23A, 23B, etc.) comprising: first and second filters (13-14, etc.) with different frequency bands (e.g. band 66 Tx/Rx, etc.) coupled to a common node (50) and second pass band with frequency range above the first pass band (e.g. band66RX > band66TX; Col. 10 lines 34-36); and the surface acoustic wave resonator is multilayer piezoelectric substrate resonator (Fig. 2A-2C; substrate 5).
	Hikita discloses a multiplexer (Figs. 2, 8, etc.) with acoustic wave filters (7, 8, 24 etc.) and a gamma of the resonators of one system (receiving or transmitting) have a high gamma in the band of the other system (transmitting or receiving); Col. 7 lines 27-33, 40-46; Col. 8 lines 5-8; Fig. 15).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the filters with the corresponding bands (e.g. band 66), the SAW resonators to be multilayer piezoelectric substrate resonators, and the bulk acoustic wave resonators have a substantially constant high gamma in the second pass band.  The modification would have been obvious for the benefit of reduce insertion loss as taught by Takamine (Col. 1 lines 63-65), further supported in that in place of the generic/unspecific bands and resonators, any specific bands and SAW resonators may be desired or designed, such as the ones taught by Takamine, would have be applicable; and the filter systems (i.e. receiving or transmitting, thus the resonators of the filters) would have a high gamma to restrain leakage into the other system as taught by Hikita (Col. 7 lines 27-33, 40-46; Col. 8 lines 5-8; Fig. 15).  Additionally since the gamma is disclosed for the system, thus it is viewed as a substantially constant high gamma.
3.	Link discloses a multiplexer (Fig. 23) with acoustic wave filters (Tx, Rx) for filtering radio frequency signals, the multiplexer comprising: a first acoustic wave filter (Tx) having a first pass band, the first acoustic wave filter including bulk acoustic wave resonators (Col. 11 lines 4-5); and a second acoustic wave filter (Rx) coupled to the first acoustic wave filter at a common node (ANT), the second acoustic wave filter having a second pass band, and the second acoustic wave filter including piezoelectric substrate surface acoustic wave (SAW) resonators (Col. 11 lines 5-6).
	Link does not explicitly disclose the second pass band with a frequency range above the first pass band, the second pass band associated with a different frequency band than the first pass band, and multilayer piezoelectric substrate surface acoustic wave resonators; and the multilayer piezoelectric substrate surface acoustic wave resonators that have a gamma of at least 0.85 in the first pass band.
	Takamine discloses a multiplexer (Figs. 1, 5A, 5B, 23A, 23B, etc.) comprising: first and second filters (13-14, etc.) with different frequency bands (e.g. band 66 Tx/Rx, etc.) coupled to a common node (50) and second pass band with frequency range above the first pass band (e.g. band66RX > band66TX; Col. 10 lines 34-36); and the surface acoustic wave resonator is multilayer piezoelectric substrate resonator (Fig. 2A-2C; substrate 5).
	Hikita discloses a multiplexer (Figs. 2, 8, etc.) with acoustic wave filters (7, 8, 24 etc.) and a gamma of the resonators of one system (receiving or transmitting) have a high gamma in the band of the other system (transmitting or receiving); Col. 7 lines 27-33, 40-46; Col. 8 lines 5-8; Fig. 15; e.g. a gamma of 0.9 is plotted).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the filters with the corresponding bands (e.g. band 66), the SAW resonators to be multilayer piezoelectric substrate resonators, and the multilayer piezoelectric substrate surface acoustic wave resonators have a gamma of at least 0.85 in the first pass band.  The modification would have been obvious for the benefit of reduce insertion loss as taught by Takamine (Col. 1 lines 63-65), further supported in that in place of the generic/unspecific bands and resonators, any specific bands and SAW resonators may be desired or designed, such as the ones taught by Takamine, would have be applicable; and the filter systems (i.e. receiving or transmitting, thus the resonators of the filters) would have a high gamma to restrain leakage into the other system as taught by Hikita (Col. 7 lines 27-33, 40-46; Col. 8 lines 5-8; Fig. 15; e.g. a gamma of 0.9 is plotted).
7.	Link does not discloses a third acoustic wave filter coupled to the common node and having a third pass band, the third pass band being between the first pass band and the second pass band.
	Takamine discloses a multiplexer (Figs. 1, 5A, 5B, 23A, 23B, etc.) can includes multiple filters (11-14), including a third acoustic wave filter (11 or 12, etc.) coupled to the common node and having a third pass band (band25Tx or band25Rx), being between the first and second pass band (Col. 10 lines 32-36).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added more filters and their designed pass bands to the multiplexer.  The modification would have been obvious because the additional filters is essentially duplication of parts (duplexer of Link; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) and that multiplexer with multiple transmission and reception filters (e.g. multi-band communication) are art recognized well-known design as taught in Takamine (Figs. 1, 5A, 5B, 23A, 23B, etc.).  As a consequence of the combination, the multiplexer comprises a third acoustic wave filter coupled to the common node and having a third pass band, being between the first and second pass band.
8.	Link discloses a filter is a bulk acoustic wave filter (Link: Tx filter to be bulk acoustic wave; Col. 11 lines 4-5), but does not explicitly disclose the third acoustic wave filter.
	Takamine discloses the third acoustic wave filter (e.g. Fig. 1 item 11, etc.).
	As a consequence of the combination of claim 7, the third acoustic wave filter is a bulk acoustic wave filter.
9.	Link discloses a filter is a surface acoustic wave filter (Link: Rx filter to be surface acoustic wave; Col. 11 lines 5-6) but does not explicitly disclose the third acoustic wave filter.
	Takamine discloses the third acoustic wave filter (e.g. Fig. 1 item 12, etc.).
	As a consequence of the combination of claim 7, the third acoustic wave filter is a bulk acoustic wave filter.
10.	Link discloses The multiplexer of claim 7 wherein a filter is a surface acoustic wave filter (Link: Rx filter to be surface acoustic wave; Col. 11 lines 5-6), but does not explicitly disclose the third acoustic wave filter or multilayer piezoelectric substrate surface acoustic wave filter.
	Takamine discloses the third acoustic wave filter (e.g. Fig. 1 item 12, etc.) and 
is multilayer piezoelectric substrate surface acoustic wave filter (Takamine: Figs. 2A-C on the multilayer).
	As a consequence of claim 7, the third acoustic wave filter is a multilayer piezoelectric substrate surface acoustic wave filter.
11.	Link discloses transmission filter (Tx) with bulk acoustic wave filter (Link: Col. 11 lines 4-5) and the reception filter (Rx) with surface acoustic wave filter (Link: Col. 11 lines 5-6), but does not disclose a third acoustic wave filter coupled to the common node and having a third pass band, the third acoustic wave filter including second bulk acoustic wave resonators; and a fourth acoustic wave filter coupled to the common node and having a fourth pass band, the fourth acoustic wave filter including second multilayer piezoelectric surface acoustic wave resonators, the third pass band being between the first pass band and the fourth pass band, and the fourth pass band being between the third pass band and the second pass band.
	Takamine discloses a multiplexer (Figs. 1, 5A, 5B, 23A, 23B, etc.) can includes multiple filters (11-14), including a third acoustic wave filter (11, etc.) coupled to the common node and having a third pass band (band25Tx); a fourth acoustic wave filter (14, etc.) coupled to the common node and having a fourth pass band (band25Rx), the third pass band being between the first and fourth pass band, and the fourth pass band being between the third pass band and the second pass band (Col. 10 lines 32-36); and multilayer piezoelectric substrate surface acoustic wave resonator (Figs. 2A-C).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added more filters and their designed pass bands to the multiplexer.  The modification would have been obvious because the additional filters is essentially duplication of parts (duplexer of Link; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) and that multiplexer with multiple transmission and reception filters (e.g. multi-band communication) are art recognized well-known design as taught in Takamine (Figs. 1, 5A, 5B, 23A, 23B, etc.).  As a consequence of the combination, the multiplexer comprises the transmission filters (first and third) includes bulk acoustic wave resonators (Link: Col. 11 lines 4-5) and the reception filters (second and fourth) includes multilayer piezoelectric SAW resonators (Link: Col. 11 lines 5-6; Takamine: Figs. 2A-C) and the specific pass bands relationship (Takamine: Col. 10 lines 32-36).
13.	Link does not disclose two additional acoustic wave filters coupled to the common node, the first pass band being a lowest pass band of all acoustic wave filter of the multiplexer and the second pass band being a highest pass band of all acoustic wave filters of the multiplexer.
	Takamine discloses the multiplexer (Figs. 1, 5A, 5B, 23A, 23B, etc.) includes two filters (e.g. Fig. 1 items 13, 14) and two additional acoustic wave filters (e.g. Fig. 1 items 11, 12) coupled to the common node and the first pass band (e.g. band66Tx of filter 13) being a lowest pass band of all acoustic wave filter of the multiplexer and the second pass band (band66Rx of filter 14) being a highest pass band of all acoustic wave filters of the multiplexer (Takamine: Col. 10 lines 32-36).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added more filters and their designed pass bands to the multiplexer.  The modification would have been obvious because the additional filters is essentially duplication of parts (duplexer of Link; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) and that multiplexer with multiple transmission and reception filters (e.g. multi-band communication) are art recognized well-known design as taught in Takamine (Figs. 1, 5A, 5B, 23A, 23B, etc.).  As a consequence of the combination, the multiplexer comprises two additional acoustic wave filters coupled to the common node, the first pass band being a lowest pass band of all acoustic wave filter of the multiplexer and the second pass band being a highest pass band of all acoustic wave filters of the multiplexer.
14.	Link does not disclose four additional acoustic wave filters coupled to the common node, the first pass band being a lowest pass band of all acoustic wave filter of the multiplexer and the second pass band being a highest pass band of all acoustic wave filters of the multiplexer.
	Takamine discloses the multiplexer (Figs. 23A, 23B, etc.) includes two filters (e.g. Fig. 23B, filters for Band3Tx and Band7Rx) and four additional acoustic wave filters (e.g. Fig. 23B, the other filters) coupled to the common node and the first pass band (e.g. Band3Tx) being a lowest pass band of all acoustic wave filter of the multiplexer and the second pass band (Band7Rx) being a highest pass band of all acoustic wave filters of the multiplexer (well-known defined communication bands).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added more filters and their designed pass bands to the multiplexer.  The modification would have been obvious because the additional filters is essentially duplication of parts (duplexer of Link; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) and that multiplexer with multiple transmission and reception filters (e.g. multi-band communication) are art recognized well-known design as taught in Takamine (Figs. 1, 5A, 5B, 23A, 23B, etc.).  As a consequence of the combination, the multiplexer comprises four additional acoustic wave filters coupled to the common node, the first pass band being a lowest pass band of all acoustic wave filter of the multiplexer and the second pass band being a highest pass band of all acoustic wave filters of the multiplexer.
15.	Link discloses a multiplexer (Fig. 23) with acoustic wave filters (Tx, Rx) for filtering radio frequency signals, the multiplexer comprising: a first acoustic wave filter (Tx) having a first pass band, the first acoustic wave filter including bulk acoustic wave resonators (Col. 11 lines 4-5); and a second acoustic wave filter (Rx) coupled to the first acoustic wave filter at a common node (ANT), the second acoustic wave filter having a second pass band, and the second acoustic wave filter including piezoelectric substrate surface acoustic wave (SAW) resonators (Col. 11 lines 5-6).
	Link does not explicitly disclose a bulk acoustic wave die on a substrate; the second pass band with a frequency range above the first pass band, the second pass band associated with a different frequency band than the first pass band, and multilayer piezoelectric substrate die, multilayer piezoelectric substrate surface acoustic wave resonators; and the bulk acoustic wave resonators have a substantially constant gamma in the second pass band.
	Takamine discloses a multiplexer (Figs. 1, 5A, 5B, 23A, 23B, etc.) comprising: first and second filters (13-14, etc.) with different frequency bands (e.g. band 66 Tx/Rx, etc.) coupled to a common node (50) and second pass band with frequency range above the first pass band (e.g. band66RX > band66TX; Col. 10 lines 34-36); and each filters in a die on a substrate in a package (Fig. 5A,B); the surface acoustic wave resonator is multilayer piezoelectric substrate resonator (Fig. 2A-2C; substrate 5).
	Hikita discloses a multiplexer (Figs. 2, 8, etc.) with acoustic wave filters (7, 8, 24 etc.) and a gamma of the resonators of one system (receiving or transmitting) have a high gamma in the band of the other system (transmitting or receiving); Col. 7 lines 27-33, 40-46; Col. 8 lines 5-8; Fig. 15).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the filters in respective dies on a substrate (hence in a package), the filters with the corresponding bands (e.g. band 66), the SAW resonators to be multilayer piezoelectric substrate resonators, and the bulk acoustic wave resonators have a substantially constant gamma in the second pass band.  The modification would have been obvious for the benefit of reduce insertion loss as taught by Takamine (Col. 1 lines 63-65), further supported in that in place of the generic/unspecific bands and resonators, any specific bands and SAW resonators may be desired or designed, such as the ones taught by Takamine, would have be applicable; and the filter systems (i.e. receiving or transmitting, thus the resonators of the filters) would have a high gamma to restrain leakage into the other system as taught by Hikita (Col. 7 lines 27-33, 40-46; Col. 8 lines 5-8; Fig. 15).  Additionally since the gamma is disclosed for the system, thus it is viewed as a substantially constant gamma.
16.	Link does not disclose a package enclosing the bulk acoustic wave die and the multilayer piezoelectric substrate die (Takamine: Figs. 5A,B; item 1 is a package enclosing the dies with sealing resin 8).
	Takamine discloses a package enclosing the bulk acoustic wave die and the multilayer piezoelectric substrate die (Takamine: Figs. 5A,B; item 1 is a package enclosing the dies with sealing resin 8).
	As a consequence of the combination of claim 15, a package enclosing the bulk acoustic wave die and the multilayer piezoelectric substrate die.
17.	Link does not disclose a surface acoustic wave die on the substrate, the surface acoustic wave die including surface acoustic wave resonators arranged as a third filter coupled to the common node.
	Takamine discloses additional die (Takamine: Figs. 5A,B, e.g. item 12a) on the substrate, the surface acoustic wave die including surface acoustic wave resonators arranged as a third filter (Takamine: e.g. Fig. 1 item 12) coupled to the common node.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added more filters and corresponding die and their designed pass bands to the multiplexer.  The modification would have been obvious because the additional filters is essentially duplication of parts (duplexer of Link; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) and that multiplexer with multiple transmission and reception filters (e.g. multi-band communication) are art recognized well-known design as taught in Takamine (Figs. 1, 5A, 5B, 23A, 23B, etc.).  As a consequence of the combination, the multiplexer comprises a surface acoustic wave die on the substrate, the surface acoustic wave die including surface acoustic wave resonators arranged as a third filter coupled to the common node.
18.	Link discloses a wireless communication device (Col. 1 line 24; mobile communication device; Fig. 23) comprising an antenna (ANT terminal/path implicit the antenna); a radio frequency front end including a multiplexer (Fig. 23) with acoustic wave filters (Tx, Rx) for filtering radio frequency signals, the multiplexer comprising: a first acoustic wave filter (Tx) having a first pass band, the first acoustic wave filter including bulk acoustic wave resonators (Col. 11 lines 4-5); and a second acoustic wave filter (Rx) coupled to the first acoustic wave filter at a common node (ANT), the second acoustic wave filter having a second pass band, and the second acoustic wave filter including piezoelectric substrate surface acoustic wave (SAW) resonators (Col. 11 lines 5-6).
	Link does not explicitly disclose the second pass band with a frequency range above the first pass band, the second pass band associated with a different frequency band than the first pass band, and multilayer piezoelectric substrate surface acoustic wave resonators; and the bulk acoustic wave resonators have a substantially constant gamma in the second pass band.
	Takamine discloses a multiplexer (Figs. 1, 5A, 5B, 23A, 23B, etc.) comprising: first and second filters (13-14, etc.) with different frequency bands (e.g. band 66 Tx/Rx, etc.) coupled to a common node (50) and second pass band with frequency range above the first pass band (e.g. band66RX > band66TX; Col. 10 lines 34-36); and the surface acoustic wave resonator is multilayer piezoelectric substrate resonator (Fig. 2A-2C; substrate 5).
	Hikita discloses a multiplexer (Figs. 2, 8, etc.) with acoustic wave filters (7, 8, 24 etc.) and a gamma of the resonators of one system (receiving or transmitting) have a high gamma in the band of the other system (transmitting or receiving); Col. 7 lines 27-33, 40-46; Col. 8 lines 5-8; Fig. 15).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the filters with the corresponding bands (e.g. band 66), the SAW resonators to be multilayer piezoelectric substrate resonators, and the bulk acoustic wave resonators have a substantially constant gamma in the second pass band.  The modification would have been obvious for the benefit of reduce insertion loss as taught by Takamine (Col. 1 lines 63-65), further supported in that in place of the generic/unspecific bands and resonators, any specific bands and SAW resonators may be desired or designed, such as the ones taught by Takamine, would have be applicable; and the filter systems (i.e. receiving or transmitting, thus the resonators of the filters) would have a high gamma to restrain leakage into the other system as taught by Hikita (Col. 7 lines 27-33, 40-46; Col. 8 lines 5-8; Fig. 15).  Additionally since the gamma is disclosed for the system, thus it is viewed as a substantially constant gamma.
21.	Link does not disclose the multilayer piezoelectric substrate surface acoustic wave resonators have a gamma of at least 0.85 in the first pass band.
	Hikita discloses a gamma of the resonators of one system (receiving or transmitting) have a high gamma in the band of the other system (transmitting or receiving); Col. 7 lines 27-33, 40-46; Col. 8 lines 5-8; Fig. 15; e.g. a gamma of 0.9 is plotted).
	As a consequence of the combination of claim 18, the multilayer piezoelectric substrate surface acoustic wave resonators have a gamma of at least 0.85 in the first pass band.

Claims 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Link et al. US 9,837,214 in view of Takamine et al. US 10,141,913 and Hikita US 6,766,149 as applied to claims 1 or 3 above and further in view of Tajic et al. US 10,778,180.
2.	The resultant combination discloses the multiplexer of claim 1 as rejected above but does not disclose the bulk acoustic wave resonators have spurious modes below the first pass band.
	Tajic discloses for a typical bulk acoustic wave resonator, spurious modes occurs below the pass band (Figs. 3A-C; circle C).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have the bulk acoustic wave resonators have spurious modes below the first pass band.  The spurious modes occur below the first pass band is a typical response of the bulk acoustic wave resonators as taught by Tajic (Figs. 2A-C; Col. 5 lines 55-56) thus would be obvious to occur in the combination.
4.	The resultant combination discloses the multiplexer of claim 3 as rejected above but does not disclose the bulk acoustic wave resonators have spurious modes below the first pass band.
	Tajic discloses for a typical bulk acoustic wave resonator, spurious modes occurs below the pass band (Figs. 3A-C; circle C).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have the bulk acoustic wave resonators have spurious modes below the first pass band.  The spurious modes occur below the first pass band is a typical response of the bulk acoustic wave resonators as taught by Tajic (Figs. 2A-C; Col. 5 lines 55-56) thus would be obvious to occur in the combination.
5.	The resultant combination discloses the multiplexer of claim 1 as rejected above but does not disclose spurious modes of the bulk acoustic wave resonators are outside of the second pass band.
	Tajic discloses for a typical bulk acoustic wave (BAW) resonator with BO ring that essentially only have spurious modes below the pass band (Fig. 3B).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the bulk acoustic wave resonators with BO rings to essentially only have spurious modes below the pass band.  The modification would have been obvious because the BAW resonator with BO ring suppress ripples at the upper shoulder of the pass band and smooth the pass band, leaving only the below pass band spurious mode as taught by Tajic (Figs. 3A-C; Col. 6 lines 3-21).  The first pass band is already below the second pass band from the resultant combination (Takamine: Col. 10 lines 32-36, see rejection above), and with the spurious modes being below the first pass band (Tajic: Figs. 2A-C; Col. 5 lines 55-56), the spurious modes would necessary be outside of the second pass band.

Claims 12, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Link et al. US 9,837,214 in view of Takamine et al. US 10,141,913 and Hikita US 6,766,149 as applied to claim 1 or 18 above and further in view of Ella US 10,826,543.
12.	The resultant combination discloses the multiplexer of claim 1 as rejected above.
	The resultant combination does not discloses a third acoustic wave filter coupled to the common node and having a third passband, a fourth acoustic wave filter coupled to the common node and having a fourth passband, the first and third passband associated with a first frequency band and the second and fourth passband associated with a second frequency band; and the common node configured to receive a carrier aggregation signal including carriers associated with the first and second frequency bands.
	Takamine additionally discloses multiplexer (Figs. 1, 5A,B, 23A,B, etc.) comprises third and fourth acoustic wave filters with corresponding third and fourth passbands (Fig. 1 items 11, 12, Col. 10 lines 32-36); the first and third pass bands (band66Tx, band25Tx) associated with a first frequency band (Takamine: Col. 10 lines 32-36; e.g. lower than 1920 MHz) and the second and fourth pass bands (band66Rx, band25Rx) associated with a second frequency band (Takamine: Col. 10 lines 32-36; e.g. higher than 1920 MHz). 
Ella discloses multiplexer (Figs. 2, 5A,B, 6, etc.) used in carrier aggregation (Col. 4 lines 2-3; Col. 7 lines 30-37) and that Band 25 and Band 66 are useable in carrier aggregation (Col. 7 lines 5-8; Col. 9 lines 23-25).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the additional third and fourth filters and have the device in a carrier aggregation configuration.  The modification would have been obvious because multiplexer with multiple transmission/reception filters can be used in carrier aggregation as taught by Takamine (Figs. 1, 5A,B, 23A,B; Col. 1 lines 24-27; multi-bands communication) and Ella (Figs. 2, 5A, etc.; Col. 4 lines 2-3; Col. 7 lines 30-37).  Additionally as shown by Ella, the exemplarily pass bands (Band 25 and 66 of Takamine) is also useable in carrier aggregation (Col. 7 lines 5-8; Col. 9 lines 23-25) further reinforce the device is capable of being used with carrier aggregation.
19.	The resultant combination discloses the wireless communication device of claim 18 as rejected above.
	The resultant combination does not disclose the radio frequency front end includes a frequency multiplexing circuit coupled between a common node of the multiplexer and the antenna.
	Ella discloses a wireless communication device (Figs. 2, 5A,B, 6, etc.) comprising a multiplexer (574, 674) and an antenna (510, 610); and a frequency multiplexing circuit (502, 578, 678) coupled between a common node (594, 694) of the multiplexer and the antenna.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have implemented the device with frequency multiplexing circuit between the common node of the multiplexer and the antenna.  The modification would have been obvious because implementation of the device with the additional multiplexing circuit would enable the device to operate in a larger network with carrier aggregation as taught by Ella (Figs. 2, 5A,B, 6 etc.; Col. 4 lines 2-3; Col. 7 lines 30-37; e.g. other bands with components 572, 576, etc. for connections).
20.	The resultant combination discloses the wireless communication device of claim 18 as rejected above.
	The resultant combination does not disclose an antenna switch coupled between the common node of the multiplexer and the antenna.
	Ella discloses a wireless communication device (Figs. 2, 5A,B, 6, etc.) comprising a multiplexer (574, 674) and an antenna (510, 610); and an antenna switch (578, 678) coupled between a common node (594, 694) of the multiplexer and the antenna.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have implemented the device with antenna switch between the common node of the multiplexer and the antenna.  The modification would have been obvious because implementation of the device with the additional switch would enable the device to operate in a larger network with carrier aggregation as taught by Ella (Figs. 2, 5A,B, 6 etc.; Col. 4 lines 2-3; Col. 7 lines 30-37; e.g. other bands with components 572, 576, etc. for connections).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hikita US 6,766,149 for the disclosure of a high gamma, in additional to the previously cited prior arts.

Conclusion
The rejection is made non-final due to previously allowable subject matter have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843